 

32"~° F"LooR
t25 BROA:> STF:EET
NEW YORK, N.Y. 10004-3498

Novernber 13, 2018

Honorable Travis R. McDonough,
United States District ludge,
Joel W. Solornon Federal Building and United States Courthouse,
900 Georgia Avenue, Roorn 104,
Chattanooga, TN 37402.

Dear lodge McDonough:

l write to share with you the character of my longtime friend Graham
Clarlc, and also to urge leniency in his sentencing following his guilty plea for drug
possession Undoubtedly, Graharn has admitted to breaking the law and acknowledges
the seriousness of his conduct_as an attorney, I understand this gravity and the
importance of fostering respect for the Iaw. But while the Court’s sentence must reflect
these facts, it should also take into account Graham’s kind and compassionate character,
his extremely low chance of recidivism, and the substantial support he will receive upon
reentrymall of which l hope to detail in this letter.

I first met Graham in 2008 at the University of Florida through our
involvement in student government In the fall cf that year, we both were elected to the _
student senate, having run on a platform of bringing increased transparency and
accessibility to our university In this role, Graham’s passion was obvious to everyone he
Worked with, and no one could question his commitment to democratic values and to
instilling happiness and optimism in those around him. He Was a hard worker and
committed trustee for his ciassrnates, traits that are still reflected in his devotion to
friends and loved ones today.

Beyond his beliefs and devotion to these ideals, Graham also is blessed
with an iofectiously cheerful personality I-le exhibits unparalleled kindness to friends
and strangers alike. Withjn weeks, days, or even hours of someone first meeting Graham,
his genuineness and compassion become mainstays of their interactions Because of this,
Graham not only sports an extensive list of friends, but an overwhelming number of these
friendships are remarkably closc.

 

 

 

 

Honorable Travis R. l\/lci)onough »2-

For one, this is why l have remained so near to Graham since we first met
in college ten years ago. lt is why l will support him as he faces the consequences of this
conviction, and is why l will continue to do so after the completion of his sentence

In the time since Graham’s arrest, his joyful personality and positive
outlook have been tempered with considerable circumspection and growth Though hard
to describe in writing, the tenor of our conversations and even his manner of speech have
taken on a more considered and sober character. lt is clear to me that this experience has
given Graharn newfoqu maturity: in shoit, his acceptance of responsibility is not just
reflected in your courtroom, but in his interactions with friends and colleagues as well.

Inseparable from the consequences of Grahain’s actions are also the
impact they continue to have on those close to him. Though he may be too humble to say
so, Graharn’s incarceration will create a serious void in the hearts of his many close
friends To be sure, Graharn’s conduct is what has led to this loss, a fact l know that he
recognizes and accepts

His recognition of this is why l am confident that Graham presents no risk
of recidivisrn, as any future offense (and the far more significant penalty guaranteed by
his conviction today) would hurt Graharn’s loved ones as well as himself This
experience has brought these collateral consequences into sharp focus for Graharn, and
because of this, l know this will be his first and final encounter with the criminal justice
system. A lengthy sentence from the Court would not support this goale~in fact, l
believe a smooth, early, and well-supported reentry would be the best way to cement
Graham’s future as a productive and law»abiding member of society.

ln this vein, Graham’s friends will provide him an invaluable base of
support throughout and beyond any post-release supervision Frorn my own experience
with the judiciary and work on criminal justice issues, l know how important such a
network is to a defendant’s rejoining the community and achieving a successful, virtuous
life after a criminal convictionl Graham’s warm-hearted and giving character have
surrounded him with precisely such a group, a group l know will stand with him as he
moves beyond this serious failure in judgment

For all of these reasons, a Shortened or even noncustodial sentence would
best serve the interests of justice and satisfy the sentencing factors required by law. On a
more human levcl, though, Graham represents a brightness and joy in the lives of
everyone fortunate enough to be his friend. 'Surely, he has made a grave mistake_a
mistake for which he admits responsibility and has begun to make amends. But this
shortfall should not be allowed to permanently dim his spirit, which l fear is an inevitable
consequence of a years-long term in prison.

 

 

Honorable Travis R. McDonough -3~

Graham has learned a solemn and lifelong lesson from this experience, a
lesson that would not benefit from a lengthy sentence l urge you to believe in his future
by showing leniency_Graham’s kindness, brightness, and raw potential Will make you
proud of that choice, and will undoubtedly be reflected in the years ahead of him.

Respectfully yours,

h@/”b%

Jonathan J. Ossip

 

 

 

 

UF|

UNIVERSITY Of

FLORIDA

Co||ege of Liberal Arts & Sciences 088 Psychology Bui|ding

Department of Psycho|ogy PO Box 112250
Gainesvil|e. FE_ 32611~2250

352~392-7985 Fax
303-895-73‘] 2 Cell

gdwebs@ufl.edu
http:l/www,psych.ufl.edu
November 16, 2018

The I-lonorable 'l`ravis R. McDonough
United States District Judge

Eastern District of Tennessee

900 Georgia Avenue, Roorn 104
Chattanooga, TN 3740'2

Dear Judge McDonough:

l am writing on behalf of Graharn Mitchell Clark regarding his sentencing as part of a guilty
plea on charges related to intent to distribute LSD and MDMA. I am an associate professor of
psychology at the University of Florida and have known Graham as a close friend in
Gainesville since June 2012 (61/2 years). l hold graduate degrees in general and social
psychology from the College of William & Mary in Virginia and the University of Colorado at
Boulder. Although l have had graduate training in clinical psychology, my specialization is in
the related fields of personality and social psychology. ’l`hus, l am an academic research
psychologist, not a practicing licensed professional psychologist, and so this letter appraising
Graham’s character is more of a personal one than a professional one. Nevertheless, l have
known Graham since his early twenties, and can therefore share my long-term perspectives
on Graham’s character over the last several years that few others can provide I am aware
that, as part of a plea agreement, Graham has pled guilty to two serious charges regarding
possession of-and intent to distribute_both LSD and MDMA at the Bonnaroo Music
Festival in June 2017. l am writing because l believe that it Would serve both Graham’s
interests and those of ’l` he Court if Graham were granted a long-term sentence involving
continued treatment and intensive community service rather than time incarcerated in
federal prison. l am stating this as both my personal and professional opinion for the
following reasons

1. lncarceration would greatly exacerbate Graham’s pre-existing anxiety disorder.
Graham has been diagnosed with social anxiety disorder, which includes not only
occasional fear of certain social situations, but also paralyzing fear of inescapable,
uncontrollable environments, such as prison. Placing Graham in prison or a similar
environment for even a short time would likely result in severe psychological damage
and reverse or undo the progress he’s made during his 208 in managing his social
anxiety. Given his anxiety disorder, Graham would likely suffer repeated and severe
panic attacks in prison, in which the mind produces uncontrollable and suffocating
thoughts that death is imminent and inescapable A prison or prison-like environment
Would frequently trigger such debilitating panic attacks because anxiety disorders are
best managed when people have full control over their physical environment {e.g., the

The Foundation for The Gator Nati'on
An Equal Opporluni!y |nslilntion

ability to walk away from threatening social situations or avoid stimuli that cause
anxiety). Although anxiety disorders can be managed to an extent by medication,
cognitive-behavioral therapy, or both, they also depend on stable, predictable, and
supportive environments. Being imprisoned would be such a shock to Graham’s
system that it would likely exacerbate his social anxiety disorder to the extent that
panic attacks Would be inevitable and commonplace In addition, Graham would be so
mentally traumatized by incarceration that he Would be far more likely to regress
toward abusing alcohol and cannabis upon release. A far better solution, in my
opinion, would be to offer Graham a longer-term sentence focused on substance abuse
rehabilitation, treatment toward managing his anxiety disorder, an extensive
probationary period, and a multiyear community service commitment

2. A long-term sentence focusing on substance rehabilitation, anxiety management and
community service would benefit all concerned parties. Long-term solutions are often
more effective than short-term ones, and it is both my personal and professional belief
that a longer-term sentence that directly addresses Graham’s anxiety and substance
abuse problems and gives him the tools to manage them, would be the best outcome
for not only Graham, but also The Court, and the greater community of Gainesville,
Florida, of which Graham is an integral part. A court-imposed sentence that requires
continuous, long-term, closely-monitored treatment and rehabilitation will help
Graharn make lasting changes to his life that are more likely to benefit his community
and avoid the possibility of recidivism. in addition, because Graham has an otherwise
clean record (no prior convictions), a sentence that imposes a great deal of community
service would allow him an opportunity to use his skills to serve the greater good of the
public A sentence that includes both intensive treatment and community service
Would benefit the greater community in at least two ways. First, long-term treatment
(vs. incarceration) would more effectively reduce the chances of Graham ever dealing
drugs again. This could potentially help save lives, which is something that benefits
everyone involved. Second, the community service that Graham could provide would
give him an opportunity to use his skill set to provide for the greater public good.

Because of Graham’s pre-existing social anxiety disorder, the clear benefits of a long-term
treatment program not involving incarceration, and the community service that he could
provide given his skills, l strongly recommend that you consider granting Graham a long-
term sentence that will treat his anxiety and substance abuse, respect his unique mental
health needs, and give him an opportunity to give back by serving the community Please feel
free to contact me if you have any questions or would like additional information regarding
Graham Mitchell Clark. Thank you for your service to the People of the United States.

Gregory f)aniel Webster, Ph.D.
Associate Professor of Psychology and University of Florida Research Foundation Professor

Sinc_erely,

 

 

Novem her 12, 2018

Honorab|e judge `i`ravis R. lV[cDonough
United States District ludge

900 Georgia Avenue, Room 104
Chattariooga, Tl\i 37402

Dearludge iVchonough,

lVly name is Nicoie Robey and | have been a friend ofGraham C|ark for six years. l have known hirn to be
a reliable, kind, creative, intelligent, considerate, industrious and trustworthy person. l am always
amazed at his patience and the calm and thoughtful way he engages with every person l've seen him
interact with, even when there is a serious disagreementl l\/iy earliest memory of Graham is of him
insulating the room he was renting with rnutual friends in a large shared house in Gainesviiie, Fi_. l
remember being so surprised that he was taking the time and spending his own money to improve a
space that wasn't legally his responsibility, and that he was doing a really great job (my father is a
carpenter/builder and | have grown up watching a skilled craftsmen doing home improvements}. That
first impression ofGraham ~ as a conscientious person who chooses to do the right thing and takes on
the responsibility to leave his world a better place than he found lt - has remained true throughout the
years. | trust Graharn, and every interaction |'ve ever had with him leaves me feeling proud to know hirn.

When l heard of his arrest last year, i was heartbroi<en. l know that Graham will accept responsibility for
his actions, but l cannot help but think about all of the ways in which he contributes positively to so
many people’s lives, in big and small ways, every day, and hope that he is offered some mercy. Thank
you for taking the time to read this ietter; l hope that | was able to shed some light on my experience of
Graharn's character, beyond one series of poor choices

Sincereiy,

Nico|e Robey

1032 NE sth si.
Gainesvil|e, FL 32601

[)ear Judge Travis R. i\/icDonough,

Graharn C|ari< is one of the kindest and triendiiest peopie l have ever met. While we were roommates
together in Gainesvliie white in co|iege at the University of Florida he was always respectful of other
people's space and a pieasure to be around. ln our friendship since then he has always gone above and
beyond to help out whenever l have been in need whether it was giving me a ride to the airport or
giving me advice about a new city.

We have all made our mistakes in life and lfee| iike just punishment should be given for a just crime, but
there are aiso times where forgiveness and ieniency are important l myseif have been through some
difficult times and made my fair share of mistakes in the past. When l was young l was arrested for a
cannabis charge. iVly father showed up to court and asked for adjudication to be withheid on the charge
and the judge agreed After finishing rny probation i turned my life around and went back to schooi. lf lt
wasn't for the ieniency that the judge showed i might not be where l am today 5 months away from
completing rnedical school and becoming a doctor.

l beiieve that Graharri has made his share of mistakes as weil but i don't for one minute beiieve that he
is a bad person | can see that Graham is remorsefu| for the actions that he committed to get him in the
situation that he is in today. l think this is evident by how cooperative he has been with authorities,
answering aii the investigators questions without hesitation and being corripEeteEy honest about his
actions. He pled guilty knowing that he woqu have to face the consequences for his actions, i beiieve
this in itse|ishows character.

l hope that you will consider what l have written here and be ienient on Graharn Ciark during his
sentencing ifee| Graham has a iot of potential in his iite still and i believe that if some leniency is shown
it could heip him to get back on the right track quicker. Thank you for your time and your consideration

Sincere|y,

ioannis Aiex lVla|idelis
Address: 1208 Aiachua Ave, Ta||ahassee Fi_ 32308
Phone: 352~519~7002

Emaii: imiSb@med.fsu.edu

 

 

Dear Judge Travis R. McDonough,

lt is With sincerity that l write this letter of Support for Graham Clari< in light of his upstanding
character. I have known Graham since 2011 where we met at the University of Fiorida through
fraternity involvementl Graham was an older brother of the fraternity, so naturaliy, l looked up to
him and his character. It was at his house that l first became affiiiated with Sigma Aipha Mu and
soon became a brother. Like the rest of our fraternity, Graham was a smart, caring, respectable,
and honorable young man. He was certainly a brother l iooked up to, and one who offered
guidance Over the years, Graham and I developed and cultivated a strong friendship through
camping and traveiing. l have come to know Graharn as a close friend, and l care for him as
deeply as l do my closest famin members

My father was a criminal defense attorney for over i5 years, so l can appreciate and understand
the severity of trouble Graham must face As a dear friend and educated individual, I feel
compelled to highlight the traits that attest to Graharn’s character. Graham has always treated me
and everyone around with sincerity, honesty, respect and curtesy. l have seen first~hand how he
cares for others and desires to give back to the community through philanthropy and community
involvement

Graham has spoken with me about the mistake he has made, and he has taken ownership for his
actions He fuiiy expects to learn from his mistake and continue through life a better person
because of the iesson he must learn during this hard time. l beiieve a sentence of probation is
most appropriate as Graham has much to give back to society He wants to move forward in fife
to become the best individual he can be, and it wouid be detrimentai to many to see him go to
jail. Thank you for your consideration

Respectfully,
Dominic Patete

 

Judge Travis R. McDonough
United States District .ludge

900 Georgia Avenue, Roorn 104
Chattanooga, TN 37402

Dear Judge McDonough,

Graham Clark has been one of my best friends for about the last 8 years. For a bit over half of
that time we lived in the same house together, and l could not have asked for a better friend,
brother, and mentor. He is one of the rare people in my life that l think of as more family than
most of my actual blood relations

I understand that Graham made mistakes and is owning up to them. We have talked about his
experiences with the justice system and the sword of Damocles that has been his experience of
living in limbo throughout the whole process. My Fiancée and 1 just bought our own home, and
we would offer him our guest room if he asked.

Graham has been the kind of loving, supportive, and honest friend that you hold onto. He really
helped me figure myself out in my post-graduate school haze as my life shi&ed courses
dramatically He has been kind to me beyond words, and full of curiosity. That is the real
reason we bonded. Watching Graham take apart a machine to see how it works, clean it, and
then put it back together better than before has always fascinated me. One time, when we lived
together, his room was an enclosed former porch without electrical outlets. So What did Graham
do? He added a new circuit to the breaker box and wired in outlets to his room. He helped our
little group of friends find inventive ways to fix up the roughly 90~year-old house we rented and
keep our community together.

Your Honor, Graham has shown me that he regrets his actions, and that he is looking forward to
ways he can improve our community and help our friends navigate the difficulties of life. l
believe that sending Graham to jail would be detrimental to everyone, society included He is a
young man struggling in our modern world, and I believe sending him to jail would harm not
only his well-being, but would also hurt the well~being of our community and the group of
friends that love and depend on Graham.

Respectfuliy yours,

Adam Greulich

1740 SW 38th PL
Gainesville, FL 32608
561-542~6 l96

 

Mira Vuorinen
689 Myrtle Avenue, Apt 4H
11205 Brooklyn, NY

November 13, 2018

Re: Graham Clarlc

To: The Honorable J_udge Travis R. Mcl)onough

1 have known Graharn Clark now for almost four years. He is a close and valued friend of
mine. I felt sad and troubled when l heard about his case, but because he has first and
foremost been a trustworthy and reliablefricnd, l am happy to write a letter of reference for
Graham regarding this matter. l understand the seriousness of his case, but l hope the count

will show some leniency

I feel extremely lucky to have a friend like Graham in my life. He is a deeply empathetic
person and I have always felt respected, valued and cared for in our friendship Graham
supported me through my exhaustion that I went through after 1 started my graduate studies
and our discussions not only gave me hope and comfort, but also helped me to organize my
thoughts and feel better. Grahain is a thoughtful and warm person that l have been able to
count on for help on my moving day, to join me for a stroll in a museum and to celebrate my

achievements and be present in my moments'of grief and sadness.

As unfortunate as Graham’s misconduct is, he has never denied that what he did was wrong
and has many times told me that he is ready to accept the responsibility for his actionsl
Graham has expressed remorse and told me he hopes to start anew and learn from his
mistakes This honesty and acceptance of his wrongdoings speak for Graham’s character and

1 trust in his ability to change and pay his debt to society.

lt is my sincere hope the courtwill take this letter into consideration at the time of sentencing
Despite the current case, l know that Graharn is a wonderlhl person who has done and will

continue to do plenty of good in his life through his sincere caring for others

Sincerely,

Mira Vuorinen

 

Dear iudge lVchonough,

As a friend of Graham C|arl<, the news of his upcoming trial instantly moved me to write a letter in
defense of his character, and to advocate for his wonderful potential as a contributor to our society. He
is a man driven by a love of community, fascination by nature, and a burning curiosity about his world.

l work as a statistician at the United Sates Department of Agriculture in Washington, DC, however |
know Grai'\arn from my time living and working in Gainesville, Fl between 2008 and 2014. As l got to
know him, l could always count on him to be a kind and gentle person, who encouraged those around
him to grow and challenge themselves in their endeavors This has endeared him to his community, and
has afforded those around him the pleasure of teaming up with him for adventure. This can be
exemplified by little things, such as the time we walked and talked with vulnerability about what our
futures might look like one day. Or, when he and a few friends were inspired to ride their bicycles along
1,000 miles of the east coast together. Whatever the case, he could always turn hope and potential for
greatness into a conceivable reality; and he did so with electric, fearless curiosity.

l cannot overstate how much Graham cares about the people in his immediate community, as well for
humanity as a whole. His commitment manifests in his dependability, his constant advocacy, and his
everlasting warmth. l knew Gainesvilie to be home to amazing people who were constantly doing
wonderfully creative things. Another constant was Graharn's support of those people. He would attend
our art shows, our farm festivals, our community potlucl<s, our discussion groups, and our concerts. He
would follow his friends to all corners of the United States, and then to the other side of the world, in
Asia. With his worldly perspective of humanity, his approach to dealing with his perceived problems in
society has been direct and personal. l-ie will march shoulder-to-shoulder with others who are
protesting injustices, and is quick to share his knowledge and experiences so that he might be helpful to
the causes of others.

l suppose | am leaving out anything about Graharn's wrong»doing, and perhaps that is the point. i know
that Graham deeply regrets his actions, and wishes he could undo harm that has been caused. The point
l am trying to make, though, is that Graham will be missed. Notiust by individuals like myself, but by
whole groups and communities l would argue that he has done so much to brighten the lives of so
many, and that we would be worse offwithout him around. l know that | am far from the only person to
feel this way. l can imagine that as a ludge, you are often put in the difficult position of deciding how
best to rule in a way that benefits society. l am only imploring you to fully consider all the ways that this
young man can learn to be a better, contributing citizen while still being allowed to walk among us,
unencumbered by a lifelong financial debt. You have my endless gratitude for taking my words into
consideration when deciding the future of my friend, Graham Clarl<.

Kindest regards,

Arthur Rosales

305-970-7753

 

 

Zachary Sorensen
4010 NVV Bth Ave
Gainesvi|ie, FL 32605
415-715-4025

Wednesday, Novernber 14, 2018

Judge Travis R. lVchonough,

Graham C|ark has been a friend of mine for at least six or seven years. in that time, i
have known him to be nothing less than a completely great person. Natura|iy hospitable to
friends old and new, intelligentl patient1 humorous, kind . . . Graham really has innumerable
great quaiities that make him such an excellent person.

| wouid even say that Grahan'\ has a reputation for being an especia|iy great person.
Although we have both come and gone from Gainesvil|e, F|orida, over the years, we know each
other through the community here in Gainesvi|ie. |t’s not a very big community anci people
generally know each other's opinions of one another here, and the overwhelming consensus
amongst Graham’s friends, roommates, and coworkers is that he’s extremely positive,
responsibie, and just generally great to have around.

l don't think anyone. Graharn absolutely included, is trying to defend Graham’s mistakes
Granam has owned up to his actions and claimed sole responsibility for his mistakes quite
openly with his friends and understands that there Wi|l be necessary consequences On behalf
of ai| Graham’s friends and loved ones who appreciate so much having him in our lives, though,
piease consider What i have said about Graharn’s character in determining his sentencing
Niany peopie, myself included, would very much appreciate that.

Thank you for your time.

Sincerely,

Zachary Sorensen

 

November 12"1, 2018

Honorable iudge Travis R. McDonough
900 Georgia Avenue, Room 104
Chattanooga, 'l`N 37402

Re: Graharn Clark
Dear judge McDonough,

My name is Natalie Gisvold and I am an Office i\fianager at a i\iaturopathic Medical
Office in Seattle, Washington.

l met Graham at a music festival in june of 2014. We instantly connected and
neighbored next to each other for the weekend Graharn is a gentle, compassionate,
unique and kindhearted individual. I truly believe Grabam is not defined by his past
actions

l know that Graham realizes be made a huge mistake and the severity ofwhat he has
done. l truly believe he accepts full responsibility for what be has done and is ready
to turn his life around in a positive direction. I personally believe that Graham did
what he did partly because he believed he was contributing to peoples’ safety by
displacing dangerousl fake drugs from the market That isn’t to say that it was
acceptable or that he believes what he did was right but he did think he Was doing
Some good at that point.

l kindly ask that leniency in his sentencing is consideredl I know that Graharn is
eager and ready to make positive changes in his life. l~le has so much potential to do
well in the world and l hope that he has the opportunity to move forward in such a
Way.

Thank you very much for your time and consideration

Warm Regards,

Natalie Gisvold

 

 

 

11/14/2018

Honorable Travis R. l\/icDonough
United States District judge

900 Georgia Avenue, Room 104

RE: Graham Clark
Your honor,

iViy name is Kristofer IVlunkel and iam a certified snow sports instructor and mountain guide. | have
known Graham for seven years, and was room mates with him for the first three years of knowing him.
Going through my college education would have been much more difficult without someone around
who is as calm, collected, helpful, and inspiring as Graham isr `i'hroughout our time together, and in our
Continued communicatlori, he has always been an inspiring personality in my life, pushing me to
critically analyze all of my decisions and to live my life in the best way | can. The combination of his
composed demeanor and his profoundly effective communication skill with any persons he interacts
with have definitely left a significant impact on rny iife.

l understand the trouble that Graham is in because he has talked to rne about his decisions and what he
has done, through substantial contrition. Speaking with him about what he has done is difficult because
it is so apparent that he wishes he had made other decisions to begin with and that he had turned
around his life sooner to live the one he really wanted to |ive. His offenses are out of character for
someone like him who typically makes sound decisions in line with the best interest of the society
around him. l'rn confident that Graham, given the chance, would rehabilitate and rejoin society in an
productive and liclt manner.

Graham's character is not that of someone who makes mistakes and learns nothing. He, more than most
lknow, is someone who is able to think critically about things and understand and learn from any
situation, not barring those that involve himself or decisions he made. l think that he knows that what
he has done is wrong and that he knows, fully, that he was not living with decisions he will be proud of.
To this end l feel that prison time will only limit what Graham can do to begin working on contributing to
his community and thriving in the way that he can.

l appreciate and respect all that you are doing for Graham in this trying time in his life and l thank you
for that.

Respectfully,

l<ristofer lViunl<e|

 

 

Dear Judge lVicDonough,

l know that there are many individuals in Graharn’s life who know him better than l do, but l
believe that sometimes the way a man treats a stranger attests as much to his character as the
way he treats an old friend Ad_ditionai|y, our friendship, though fairly short-term thus far, has
had the effect on rne that i wanted to help him in any way that | couid.

l met Graham at the house of a mutual friend about six months before this November 2018.
Through conversation we discovered fairly quickly that we had mutual interests and what
seemed to be compatible personalities l expressed interest in going borne with him, but i
changed my mind before we retired to a second location Contrary to what l, and most woman,
have become accustomed to expect he never expressed anger, disappointment or even
frustration with my change of heart Although | hate to generalize, from my experience, most
young~aduit men resort to pressuring, buliying, or guilt-tripping women when their propositions
are declined Since l first met Graham we have remained friends, and l have never felt any
pressure to be more or any dissatisfaction with our platonic status quo. l am not sure of how to
effectively explain or convey exactly why his decent behavior felt particularly weighty and
significant but l assert that lt did. As a stranger anda woman, Graham treated me (and
continues to treat me) with a striking level of respect consideration, and kindness.

| can only speak directly of my own experience, but what l have heard from the community
suggests that my positive estimation of Graham’s character is shared by many others in
Gainesviile. Since we met i have never seen someone have a negative reaction to him. Graham
is more than a nice guy. He is smart witty, funny, quirky, interesting, and humble That being
said, please, above-alll take into consideration the aspect of his character for which | feel most
compelled to attest: his honest kindness and his genuine respectfu|ness.

Kiva Swett Ebert
561-504~2213

 

Dear Travis R. lvchonoughl

iViy names Lauren Ferez and i’m writing to you about my friend Graham Clark. t met Graham
about a year ago, it is sad to know that he will be away for a while and hard to beiieve that
someone so kind and genuine has gotten into a messy situation. l believe that humans all make
mistakes though and while Graham has to serve time l know he has potential to be a
contributing citizen to society. l feel this because of the things Graham has done and said during
the times we have been friends Graharn is one of the kindest, genuine and positive people |
know and l believe this experience has shaped him into an even more aware human. While he
has the potential to ilourish in any given situation l feel that a shorter sentence would help him
contribute better to society and move on to bigger and better things. The world is a much better
place with someone like Graharn in it, l am grateful to have met someone so cornpassionatel
honest and positive Thank you for taking the time to read this and consider my friends case.

Sincerely,
Lauren Perez
(954) 673- 1391

 

 

Pedro Varona
90 SW 3“1 St.
Miami, Florida 33130

November 16, 2018
RE: Grahaln Clark
To: The Honorabie Travis R. McDonough

l have known Graharn Clark as a good friend for over ten years. I was both troubled and
surprised to hear about his recent case, as I have always known him to be a rather virtuous
person. lt is for this reason I am happy to write a letter of reference for Graham regarding this
matter. t understand the seriousness of the charge against him; however, I do hope the Court will
show leniency when considering sentencing

Graham and 1 attended college together at the University of Florida, and throughout our collegial
time together, I gained a respect for his kindness for others and willingness to assist others.
Speciiicaliy, Graharn and I attended a number of philanthropy events together supporting
Aizheimer’s research, showing rne that he cared about the community and giving back to others.
in the organizations that we shared, he also always demonstrated a willingness to lend a hand in
setting up, tearing down and everything in between, and certainly going far and above the call of
duty in taking care of members who needed assistance

In addition to our friendship, I have observed him to be an upstanding member of the community
that we have shared While I was surprised to hear of the misconduct that resulted in the case
against him today, it came as no surprise to me that he is ready to accept responsibility for his
actions In fact, as recently as one week ago, l spoke with Graham about the incident and he
expressed nothing but remorse for his actions l took away from our conversation that Graham
understood and was willing to pay his debt to society. Given the remorse expressed, it is my
sincere hope that the Court is willing to take this and other letters into consideration in providing
for a more lenient sentencing

ln knowing Graharn, l have come to respect and admire his kindness and maturity when dealing

With others I believe Graharn to be an honorable individual, and one that Wiil take this
unfortunate lesson to heart, and emerge from ita better person.

Sincerely,

latham

Pedro Varona

 

To the Honorable Travis R McDonough:

My name is Janina Keoinanychanh, l am a farrner, an educator, a cyclist, and a good friend of
Graham’s. We met when l first moved to Gainesville last year. He always brings life and warmth into a
rooin, which is realty helpful in these trying times. Graham has been a huge part of my support system
since l lost a ioved one earlier this year. l-Ie is titled with compassion and empathy for others l hope you
will find this to be true in interacting with him and the instances I talk about in this letter.

Graham’s ambition is unlike any other l have seen. One of his greatest attributes is his will to
teach himself subjects on top of working two jobs; all the while, he is in the loop with current events in
the news, a participant of Gainesville’s farming community, as weli as expressing his creativity through
music.

As much as Graharn is wetl~versed, he likes to move at his own pace (which can tend to be a bit
quicker than others), and he definitely staples himself a iuminary of the group even though it may not
seem explicitly clear. lt may sound a bit siily, but the genuineness giows in Graham’s face when he's
talking about the future that lies ahead. He has tim when he‘s solving new probiems. If he's in a slump,
he'll close out the external world with all its distractions and focus on what needs to be done wholly. It's
because he's "gotta make §his] dreams come true." Yes, those are his words.

Although the future seems frightening and less than appealing to the average person, Graham
seeks long term solutions as opposed to the societal norms of immediate gratitication. A mind is a terrible

thing to waste. We need Graharn in the community now because he is our future.

Sincerely,

Janina Keornanychanh

 

 

s

 

i

 

l
l
l
l
i
i
i
i
l

Re: Graharn Clari<

l am good friends with Graham Ciark. We have known each other since college (2011). We have also
traveled overseas together with our other good friends. Graham has always been very kind to me. lie
would also help me whenever i needed help, inciuciing things like picking me up from the airport,
helping me move heavy equipment, and taking me places whenever 1 needed him to. He was always
there to tend a listening ear whenever | needed a friend to help me with anything that was bothering me
and we would hang out often.

t understand Graharn is in trouble, which we have spoken about. iam quite nervous about his
imprisonment He is such a kind person, ljust hope he is okay in there. l-le always shows people a lot of
love, i've never known him to be hateful towards anyone. Asi have said, he is always there to lend a
helping hand or listening ear. i've never seen him get angry or annoyed at anyone.

l believe that Graharn knows what he has done and regrets it and just wants to move forward with his
life. l do not think society would benefit from sending Graham tojail. l believe he wants to turn his life
around and just start with a clean slate. l hope 1this message helps you understand this kind person.

Respectfully yours,
l\iicole Ruggiero

 

Odette Rivera

2385 NW Executive Center Dr #290
Boca Raton, FL 33431

l\iovember 15, 2018

Your Honor,

Graham and l met while we were both in school at the University of Florida neariy a decade ago. in my
first year ofgraduate schooi for Museurn Studies, i became interested in participating in student
government and quickly fell in with Graham and his group of friends-a group of young men and women
dedicated to making both our university and the Gainesviile community places where all voices were

heard and respected

Graham is honestly one ofthe most pure, kindhearted, and generous peopie | have ever met. l racked
my brain on how to put it differently, how not to seem like l was exaggerating, but have found no better
way to express it. Through Graham, l learned how to accept before passingjudgment and to listen
before drawing conclusions l have never seen him speak an unkind word to anyone and he handles all

of what life throws at him mindfully and with grace.

l am aware of Graham's charges and l believe that Graharn is well aware of the nuanced repercussions
of his actions. i don't believe that society would benefit from a long sentence for Graham, nor do |

believe that | would be a benefit to all concerned

Respectfully yours,
Odette Rivera

Honorable Judge Travis R. McDonough
United States District Judge

900 Georgia Avenue, Room 104
Chattanooga, TN 37402

(423) 752"5 220

November 15 , 2018
Re: Graham Mz'rche££ Clark
Your l-i onor,

My name is Devin Bi'anch. I have been close friends with Graham Claric for nearly a decade, since our
days in undergraduate college together at the University ot" i"lorida. Eveo then, he was an affable and
respectful individuai, inteliigent and soft spoken The breadth of knowledge Graham has about a wide
variety of topics, from economics to history and literature clearly indicate a bright and inquisitive mind.

lt has been my pleasure all these years to see Graham on campus, at the library, and around town. His
ability to easily converse about something as arcane as rny undergraduate major ~~ Classieal Studies, a
topic few in the 2]st century are familiar with -- to our shared taste in music always made me feel more at
ease and helped my transition into college life immenseiy.

1 One of my best memories of Graham is ofthe time i traveled with him for a time in Thailand. My mother

is Thai and as a child I spent every summer in Bangkok; I have a large extended family there including
my grandparents with whom l was very close »- it is a place with an immense amount ofpersonai
meaning to me, and thatl was honored and excited to show Graham around some of the places I knew
there shows the great amount of trust I have in liim. Throughout his time there, Graham proved himself to
be a respectful, sensitive, and as immenseiy curious as ever. i woqu take him back tp my family's home
in a heai'tbeat, and indeed I hope to one day.

For the entirety cf our friendship, Graham has always had this same character -~ inteliigent, respectful,
and kind.

Respectfully yours,

D/B/\

Devin Branch

 

 

 

  

Best Hayduk Elrock PLLC |‘vlail - Graham Clark Character letter of support 1?,'16/18, 5500 PM

 

 

 

tea rita ith-set egani§”i{i§§i:zes'i;iizii.iiri'iii,i;;o'§n
tate n )glc
Graham C|ark Character letter of support
'i i'n<-z:z;nag;;ie
first last <caudil|breti@gmail.com> Fri, Nov 16, 2018 at 10119 Alvl

To: garth@bestlawhb.com
Cc: grumclark@gmai|.com

Heiio,

Below is the text of rny character letter of support for Graham Clark. l hope that it is timely enough, and that the
content is heipfu|.

Thank you,

Breit Caudill

Honorable Judge Travis R. lVicDonough

Re: Graham Clark

i first met Graham some six or so years ago. The interaction was very brief, and frankiy i’m not sure if Graham would
even remember this initial meeting, it was so fleeting. But he feit an impression on me, that of a gentle, caring, well-
ioved person, the type of person l hoped to get to know better and more closeiy. Six years ago wasn't the right time to
become closer friends, but | am happy to say that over the last year and a hale have come to know Graham much
more ciosely, as both a friend and as a housemate. What’s more, E’ve found that all of my initial, fleeting impressions
of Graham from six years ago have turn out to be more fuil and true than l could have imagined: he is compassionate,
ioving, careful, and a hard Worker, as weii as one of the best ioved people l know. l can’t think of a single person who
knows Graham and doesn’t like him. lf you’i| indulge me to say so, l myself am an upright and respectabie person in
my community, and Graham inspires me to be even better, through his patience, his kindness, and his humility.

lt was Graham’s arrest in Tennessee that brought him and l cioser together. l was living With mutual friends in
Gainesvifle, FL, and after his arrest Graham moved in with us so he couid have a stabie place to live and work during
his subsequent court proceedings leen thisl l have been knowiedgeable of Graham’s legal troubles from the starl,
and he and 1 have discussed it at some iength - what he did, why he did it, and his acceptance of the consequences
that are to come for his indiscretions. Throughout the period of court appearances lawyer meetings, and uncertainty
about his fate, Graham maintained a stoic calmness, never using his circumstances as an excuse or cursing the world
for his situation There were times Where | even forgot that Graham was going through legal troubles, as he
maintained a healthy and regular work schedule and social life, and Was a helpfui, diligent1 and tidy housemate.
Graham brought a iot of light into our home, despite himself going through a dark spot in his own iife. There are
countless littie anecdotes l couid share of my time spent with Graham, but l think what speaks most to his outstanding
character is that fact, that even in his darkest hours, facing years of prison time and uncertainty he has remained a
light that so many friends and colleagues fiock toward for an encouraging word, a smile, a hug, a iaugh, a music or
movie recommendation, an inspiring chat about the state of the world or just the happenings in the neighborhoodl

Graham is an awesome person, and i’m going to miss him like heil Whiie he is serving his time. i-le understands that
he alone created this situation for himself, and that ultimateiy he was wrong to commit the crimes that he did. As such,
he is prepared to face the sentence he receives, and move past this part of his life. For what it is worih, l believe that

https://mail.goeg|e.ccm/mai|/u/O?lk:39303673313&\;§@»;=pt&gearch=...ead-f%3A1617304286532504482&simp|mmsg-f%SA‘l6173042865325€}4482 Page 'l of 2

Best Hayduk Brock PLLC Mai| ~ Graham Clark Character letter of support 11/16/18, 5:00 PM

Graham didn’t commit his crimes with malicious intent, and that in his own benevolent way he saw selling LSD and
l\/EDMA as something positive i-le has now changed his view on this, and has fully accepted that what he did was
wrong. | know Graham to be a good person, and knowing that his intent was never maliciousl i ask that you please be
as lenient in your sentencing as your power aiiows you to be. Aisor l am really hoping that Graham is able to serve his
sentence at a prison somewhere in Fioricia, so that i can visit him and more easily stay in touch.

Thank you tor taking the time to read my thoughts on this matter. E hope this ietter find you weii.

Respectfuily yours,

Brett Caudill

 

https://mail.google.com[mai|/u,v'l}?ik=393036783b&viewspt&search=...ead-f%BAtSt730¢1286532504482&simplsmsg-f%EA‘l6173{}4236532504482 Page 2 of 2

 

Santiago Garces
703 NW 12th Ave
Galnesville FL, 32601
352-359-1600
Honorable ludge Travis R. McDonough
United States District Judge
900 Georgia Avenue, Room 104
Chattanooga, TN 37402
(423) 752~5220

November l 5 , 201 8
Re: Graham Mitcheil Clark

Your Honor,

My name is Santiago Garces. l'm attorney working as iri-house counsel ata Gainesville, FL
company I'm writing this character letter of support for my friend Graham Clark in advance of his
sentencing l have known Graham for several years through mutual friends and within the Gainesville
University of Florlda graduate community Over the years, I've grown to known him as a good friend with
outstanding character, loyalty, and extraordinary kindness-the latter being a salient feature cf his
personality

Crraham is the kind of friend who would offer his car to drive in a busy city and sit in traffic for
hours while not complaining a single time. l-le would do all of this, and offer his help without being
asked, to get food we ordered for our friends birthday party and make sure that our friend had an-
outstanding day. He is the kind of friend you call to help you move-~because you know he'll be there for
you even though he, as I, lack much in physical strength He engages in these small acts of kindness
constantly Which to me are clear evidence of his character. Further, his kindness extends easily to people
he barely knows; including myself when It`irst got to know him. I'rn a very reserved person and find it
difficult to talk to new people However, he always made me feel welcome and we easily became friends
over silly things l recall one time when we were both standing next to some swim noodles and wc-
while not knowing each other too well at that time_simuitaneously decided to use them as J cdi knight
light sabers. Our little antic included Star Wars sound effects and all. it was brief and very silly. Despite
this,l understood immediately what kind of person Graham was and knew instantly that we would be
friendsl

l know Graham completely understands the situation that he is in and how important the day of
the sentencing will be for the rest cf his iife. However, to the extent that ir.'s possible and within your
discretion Your Honor, l think Graham can demonstrate through probation that he is willing to move
forward and find a different path for his life. I have witnessed how quickly he has changed his pace and
started working hard as a server white relying on a network of contacts that trust in him to ensure he
succeeds l would be very sad to see him spend considerable time in jail when he has shown his
willingness to change so quickly and benefit others with his kindness l hope l can see Graham continue
to be kind to others through new work endeavors and by finding a new direction that will move him
forward while abiding with the law and the terms of your sentence I arn but another person in his network
of friends that is willing to provide support and speak about his character to others so that Gt'aham can
find a new path and move forward with his life.

Rcspectfully yours,

Santiago Garces

 

 

|\Eovember 15, 2018

To: Honorabie Travls R. lVEcDonough
United States District lodge

1100 Commerce Street

Dallas, TX 75242

Re: Graham Clar|<
Your Honor,

l have been living with Graham Clark at 237 SW ilth Ave, Gainesvilie, Fiorida since luly 2018, and
in that time he has shown me support, generosity end honesty that | beiieve is rare in this
wor|d. Graham’s exceptionally kind and sincere nature aiso proves to me how vulnerable
situations could occur around him easily, solem writing you this letter to ask that you consider
treating Graham with ieniency.

l understand that Graham once decided to seli L.S.D and |Vl.D.lVl.A. i-le often shares with me his
deepest regrets and honorabiy admits that he made a huge mistake when be made that
declslon. l truly believe that Graham now fully understands why selling lllegai drugs is wrong,
and l know with all my heart that he will never have anything to do with illegal drugs or the
lifestyle that surrounds them agaln. Grabam is an ever-caring and reliable friend who l stand by
and will support in any way i can.

Each day living with Graham is a blessing, | see him always putting others flrst. He does extra
housework, coilects mall for others, he helps take the trash out when it's not his turn. l often
see him spend mornings before he goes to work in the garden feeding neighborhood cuts and
talking with people in our community Once l sat with my coffee in my hands watching him
enthusiastlcally photograph a butterny on a flower with an oid camera Graham is an
abundantly generous person who always gives energy where it is needed lie is poiite, very weli
spoken and trustworthy

What l reaily want to say is that Graham truly knows that selling drugs is wrong He tells me
every day how much he wants to move forward in his iife and five by the law with his best
intensions. l understand completely why he has to face certain consequences for his actions,
but l strongly believe that a harsh sentence would not benefit or protect anyone ln this case.

Respectfully you rs,

|\iatasha Samuels
237 Nw 4“‘ Ave, stories usa
352-792-7752

 

§
l

Best Haydul< Brock PLLC Mail - Graham C|ar|<: recommendation letter '|1/16/18, 5:01 PM

 
    

iii a ith ‘t‘:a a;§ a rita (ti_;i_at:as ii iam-iii iii , a‘;: ana va

 

_; . i§,gia'c

 

Graham Clark: recommendation letter

iineesago

 

Chris Nie|ubowicz <nielubowicz@gmaii.com> Fri, i\lov 16, 2018 at 2253 Pl\li
To: garth@bestlawhb.com
Cc: grumciark@gmail.com

Garth, please find below my recommendation letter to the Honorable Travis R. McDonough:

Chris l\iielubowicz

2001 SW ch "i`err
Gainesville, Fi. 32601
nie|ubowicz@gmai|.com

November 15, 20t8

Honorabie Judge Travis R. lVicDonough
Judge of the United States District Court for the Eastem District of Tennessee

Re: Sentencing ot Graham Clark, Case #

Dear Judge iV|cDonough,

l Wiil be brief With your time, but l Wouid iike to speak to the quaiities of a young man about to undergo sentencing:
Graham Clark. l Will also do rny best to err away from generai goodness-pleas, or a discussion ot What he deserves; |
leave that in your hands.

l\/ir. Clark is a kind, generous human Who demonstrates compassion and thoughtfulness for both friends and
strangers. l say this not as a boast ot his personalityl but as a testament to his community standing He is held in high
regard, and reguiarly contributes to the lives of those around him. i~lis presence among friends, and here in town, Will
be missed greatiy.

As l live in his current neighborhood, t have experienced firsthand how he and everyone in the house he lives in are
ail dedicated to improving themselves and each other. He is surrounded by a supportive community in good standing,
Who are all awaiting his return to give support and to hetp keep him on the straight-and~narrow.

i\llr. C|ark has thus far demonstrated not only compassionate qualities as a person, but also as a prcblem-soiver: he is
smart, clever, and resourceful and is very capable of making positive contributions to society as a citizen

l ask for you leniency in sentencing, on his behalf, based on his community standing, ease of reintegraticn, and
potential for future contributions

Thank you,
Chris Nielubowicz

https:l/mail.google.com/mal'|/u,'O?ikw3930367Sab&view:pt&search:a...read-f%SA'l6'|732'[545874666491&slmp|=msg-f%3A'1617321545874666491 Page ‘l ot‘l

 

 

 

Best Hayduk Brock PLLC lvlai| - Letter form tmari A for Graham 11/16/‘|8, 5:02 Ptvl

  

€l?i aaa ita ta`:`aa` eat a<?aj;§ n a tit (_{`aj i:_aaal; it ala_aaa_ai"a ila § a‘.:ei'a"ala

   

aj tila a<"agta‘

 

Letter form imari A for Graham

'i n'ia.;ss_-sa;aga:z

 

|mari Antar <imariantar@grnai|.com> Fri, Nov 16, 2018 at 2:56 Pl\ll
To: gaith@bestlavvhb.com
Cc: grumclark@grnaii.com

Judge Travis R. McDonough,

l\/iy name is lmari Antar, a friend of Graham. l met him three years ago at
the Bonnaroo l\/[usic and Arts festival in Tennessee. l go each year to
Work as a Brand ambassador

l can truly say from the moment We met l have never experienced a more
kind and genuine soul then that of Graham.

He met With my cousin and myself over the course of the festival When
time allowed, and he’s one of the only people I’ve kept in contact With
outside of a festival.

Even given the length of our friendship he has gone out of his Way to be a
significantly positive person in my life.

Not too long after, l had booked another festival in Delaware.
Unfortunately the young lady I Was traveling With canceled at the last
minute and I didn’t have enough for traveling expenses. Graham then
surprised me With plane tickets to get too and from the festival and saved
my reputation With the company l Was Working for. He had nothing to
gain in doing so, but it meant so much more to me then I can express.
He’s offered his help in many Ways and makes sure to stop and say hello
Whenever he is in toWn. He is an incredible person Whom l believe has
made a mistake, however it does not reflect him as a person. He is a good
man, With a huge heart and l hope you see him for Who he truly is.
Thank you for your time,

Imari Antar.

https:,',a'maii.google.com/mail/ulo?ik=3930367Bab&view:pt&search=a...hread-f%BAiB‘l7321743762081199&simpl=msg-f%SA'i617321743762081199 Page 'E 01‘2

 

Best Hayduk Brock PLLC lvlai| - Letter form |mari A for Graham

(770)371_2972

https:,f/mail.google.com/mait,'ul()?ik=39303678ab&view=pt&search=a...read-f%SAiG‘I7321743762081199&simpt:msg»t%BA‘l61732‘|743?6208‘|199

11/16/'!8, 5202 PM

Page 2 of 2

 

